Exhibit 10.2

EXECUTION VERSION

 

 

 

WARRANT PURCHASE AGREEMENT

dated as of May 8, 2018

by and among

Adesto Technologies Corporation

and

Each of the Investors

Listed on Exhibit A

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

 

Page

ARTICLE I          DEFINED TERMS

1

Section 1.1        Definitions.

1

ARTICLE II         PURCHASE AND SALE

4

ARTICLE III        REPRESENTATIONS AND WARRANTIES OF THE COMPANY

4

Section 3.1        Corporate Existence

4

Section 3.2        Power and Authority.

4

Section 3.3        Capitalization.

5

Section 3.4        Legal Bar

6

Section 3.5        Government Approvals

6

Section 3.6        Private Sale

6

Section 3.7        Registration Rights

6

Section 3.8        Securities Matters.

7

Section 3.9        Representations Incorporated by Reference

8

ARTICLE IV        COVENANTS OF THE COMPANY

8

Section 4.1        Indemnification

8

Section 4.2        Further Assurances

8

ARTICLE V         REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

9

Section 5.1        Power and Authority

9

Section 5.2        Purchase for Investment

9

Section 5.3        Financial Matters

9

ARTICLE VI        THE CLOSING AND CLOSING CONDITIONS

10

Section 6.1        The Closing

10

Section 6.2        Deliveries

10

Section 6.3        Conditions

10

ARTICLE VII       MISCELLANEOUS

11

Section 7.1        Expenses.

11

Section 7.2        Severability

11

Section 7.3        Notices

12

 





i

--------------------------------------------------------------------------------

 



 

 

 

 

Section 7.4        Amendment and Modification; Waiver

12

Section 7.5        Survival of Agreement

12

Section 7.6        Cumulative Remedies

12

Section 7.7        Enforcement of Agreement

12

Section 7.8        Entire Agreement

13

Section 7.9        Governing Law

13

Section 7.10      Submission to Jurisdiction; Consents to Service of Process.

13

Section 7.11      Waiver of Jury Trial

13

Section 7.12      Counterparts

13

Section 7.13      Titles and Subtitles

14

Section 7.14      Successors and Assigns

14

Section 7.15      No Strict Construction

14

Section 7.16      Replacement of Warrant on Loss

14

Section 7.17      No Third-party Beneficiaries

14

Section 7.18      Interpretation

14

 

 

 

 

EXHIBITS

 

 

 

Exhibit A

Investors

Exhibit B

Form of Warrant

 

 



ii

--------------------------------------------------------------------------------

 



WARRANT PURCHASE AGREEMENT

THIS WARRANT PURCHASE AGREEMENT is made as of May  8, 2018  (this “Agreement”)
by and among Adesto Technologies Corporation, a Delaware corporation (the
“Company”), and each of the investors listed on Exhibit A hereto (together with
their successors and assigns, the “Investors”).

RECITALS

WHEREAS, the Company has authorized the sale and issuance to the Investors of
warrants to purchase an aggregate of 850,000 shares of Common Stock
substantially in the form attached hereto as Exhibit B (the “Warrants”) to
induce the Lenders to enter into the Credit Agreement and make the Loans;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

Section 1.1      Definitions.

(a) The following terms, when used in this Agreement, have the following
meanings, unless the context otherwise indicates:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with such
Person.

“Applicable Law” means any foreign, federal, state or local statute, law, rule
or regulation or any judgment, decree, order, regulation or rule of any
Governmental Authority or The NASDAQ Stock Market LLC.

“Board” means the Board of Directors of the Company.

“Bylaws” means the bylaws of the Company, as amended.

“Capital Stock” means, with respect to any Person, all common stock, preferred
stock and any other capital stock of such Person, and all shares, interests,
participations and other ownership interest (however designated), of such
Person, and all rights, warrants and options to purchase any of the foregoing,
including each class of common stock and preferred stock of such Person if such
Person is a corporation, each general and limited partnership interest of such
Person if such Person is a partnership and each membership interest in a limited
liability company.





 

--------------------------------------------------------------------------------

 



“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Company, as the same is in effect on the date hereof.

“Closing” means the consummation of the Company’s issuance of the Warrants to
the Investors and the consummation of the Lenders’ entry into the Credit
Agreement and making the Loans.

“Closing Date” means the date on which the Closing occurs.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.0001 per
share.

“Company” has the meaning set forth in the preamble hereto.

“Credit Agreement” means the Credit Agreement, dated as of the date hereof,
among the Company, the lenders party thereto, Cortland Capital Market Services
LLC as the administrative agent, and Obsidian Agency Services, Inc. as the
collateral agent.

“Eligible Market” means the New York Stock Exchange, Inc., the NYSE American,
the NASDAQ Capital Market, the NASDAQ Global Market or the NASDAQ Global Select
Market or, in each case, any successor thereto.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental agency, authority, instrumentality, regulatory body, board or
commission.

“Investors” has the meaning set forth in the preamble hereto.

“Lenders” mean the lenders party to the Credit Agreement.

“Lien” means any security interest, mortgage, pledge, transfer restriction,
defect, claim, lien, limitation on voting rights, encumbrance, pre-emptive or
similar right, equity or adverse interest of any nature.

“Loan Documents” has the meaning set forth in the Credit Agreement.

“Loans” has the meaning set forth in the Credit Agreement.

“Material Adverse Effect” has the meaning set forth in the Credit Agreement.

“Permits” means all franchises, approvals, qualifications, authorizations,
consents, Permits, licenses and other similar authority.





2

--------------------------------------------------------------------------------

 



“Person” means any natural person, corporation, business trust, joint venture,
association, company, limited liability company, partnership, Governmental
Authority or other entity.

“Principal Market” means the NASDAQ Capital Market (or any successor to the
foregoing), or if after the Closing Date the Common Stock is listed on another
Eligible Market, such other Eligible Market.

“Proceeding” means any action, claim, suit or proceeding (including an
investigation or partial proceeding, such as a deposition, or any appeal of any
proceeding).

“Related Person” means, with respect to any Person (i) any Affiliate of such
Person, (ii) any investment manager, investment advisor, managing member or
general partner of such Person, (iii) any investment fund, investment account or
investment Person whose investment manager, investment advisor, managing member
or general partner is such Person or any Affiliate of such Person or any member,
partner, officer or employee of such Person or any Affiliate of such Person,
(iv) any member or partner of any Person specified in clauses (i) through
(iii) above, and (v) any officer or employee of any Person specified in
clauses (i) through (iv) above.

“Representative” means, with respect to any Person, any and all Affiliates,
directors, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Secretary of State” means the Secretary of State of the State of Delaware.

“Subsidiary” means (a) a corporation more than 50% of the combined voting power
of the outstanding voting stock of which is owned, directly or indirectly, by
the Company, or by one or more Subsidiaries, or by the Company and one or more
Subsidiaries, (b) a partnership of which the Company, or one or more other
Subsidiaries, or the Company and one or more Subsidiaries, directly or
indirectly, is the general partner and has the power to direct the policies,
management and affairs or (c) any other Person (other than a corporation) in
which the Company, or one or more Subsidiaries, or the Company and one or more
Subsidiaries, directly or indirectly, has at least a majority ownership interest
and power to direct the policies, management and affairs thereof.

“Transaction Agreements” means this Agreement, the Warrants and all agreements
and instruments contemplated hereby or thereby.





3

--------------------------------------------------------------------------------

 



“Transactions”  means, the transactions contemplated by the Transaction
Agreements, including the issuance, sale and delivery of the Warrants and the
Warrant Shares.

“Warrant Shares” means shares of Common Stock or such other securities issued or
issuable upon exercise of the Warrants in accordance with the terms of the
Warrants.

“Warrants” has the meaning set forth in the Recitals hereto.

(b) Unless the context otherwise requires: (i) “or” is not exclusive, (ii) the
words “including,” “includes” and similar words shall be deemed to be followed
by “without limitation,” (iii) unless the context otherwise requires, any
reference to an “Article,” “Section” or “clause” refers to an Article, Section
or clause, as the case may be, of this Agreement, (iv) the words “herein,”
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not any particular Article, Section, clause or other
subdivision, and (v) words used herein implying any gender shall apply to both
genders.

ARTICLE II

PURCHASE AND SALE

Subject to the terms of this Agreement and as a condition to the Lenders’
obligation to make the Loans at the Closing, the Company shall issue to each
Investor a Warrant to purchase the number of shares of Common Stock or other
securities pursuant to the Warrant set forth opposite such Investor’s name in
the appropriate column on Exhibit A.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investors that all of the statements
contained in this Article III are true and complete at and as of the (i) date
hereof and (ii) the Closing Date.

Section 3.1      Corporate Existence.  The Company is a corporation duly
incorporated, validly existing and in good standing under Delaware law and has
all requisite power and authority to conduct its business and own its properties
as now and proposed to be conducted and owned.  The Company is qualified as a
foreign corporation to do business in all jurisdictions in which the nature of
its properties and business requires such qualification, except where the
failure so to qualify could not reasonably be expected to result in a Material
Adverse Effect.

Section 3.2      Power and Authority.

(a)         The Company has all requisite power and authority, and has taken all
required corporate and other action necessary (including stockholder approval,
if necessary) to execute and deliver each of the Transaction Agreements, to
issue and sell the Warrants and to issue the Warrant Shares as herein provided,
and otherwise to carry out the terms of each of the





4

--------------------------------------------------------------------------------

 



Transaction Agreements.  Each of the Transaction Agreements has been duly
executed and delivered by the Company and (assuming the due authorization,
execution and delivery hereof and thereof by the other signatories thereto) is a
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or other laws of
general application relating to or affecting the enforcement of creditors’
rights generally or (ii) as limited by general equitable principles.  No event
has occurred and no condition exists that would constitute a violation of, or a
default under, any of the Transaction Agreements.  Without limiting the
foregoing, the execution and delivery of this Agreement and the other
Transaction Agreement, the performance by the Company of its obligations
hereunder and thereunder, and the issuance of the Warrant and the Warrant Shares
issuable thereunder complies and will comply in all material respects with the
rules and regulations of The NASDAQ Stock Market LLC.

(b)         The Warrant Shares, when issued in compliance with the provisions of
the Warrants, will have the rights, preferences, privileges and restrictions
described in the Certificate of Incorporation; and will be free of any Liens
other than restrictions on transfer under state and federal securities laws and
as otherwise provided in the Transaction Agreements.

Section 3.3      Capitalization.

(a)  The capitalization table set forth on Schedule 3.3 accurately reflects the
issued and outstanding Capital Stock of the Company as of the Closing.  There
are no outstanding subscriptions, options, warrants, rights (including
registration rights and preemptive rights) or any other agreements or
commitments of any nature relating to any Capital Stock of the Company, except
the Warrants and as disclosed on Schedule 3.3.

(b)  All the outstanding shares of Capital Stock of the Company are duly
authorized, validly issued, fully paid, nonassessable and have been issued in
compliance with Applicable Law.  The Warrants and Warrant Shares, upon issuance
and payment therefor in accordance with the terms of this Agreement, will be
duly authorized, validly issued, fully paid and nonassessable.  The Warrant
Shares have been duly and validly reserved for issuance on the exercise of the
Warrants.  None of the shares of the Common Stock are held in the Company’s
treasury.  No Capital Stock of the Company is entitled to cumulative voting
rights, anti-dilution rights or so-called registration rights under the
Securities Act, and no Person is entitled to preemptive rights, in each case
except as set forth on Schedule 3.3.

(c)  The Common Stock is eligible for clearing through The Depository Trust
Company (“DTC”), through its Deposit/Withdrawal at Custodian (DWAC) system, and
the Company is eligible for and participating in the Direct Registration System
(DRS) of DTC with respect to the Common Stock.  The transfer agent for the
Common Stock is a participant in, and the Common Stock is eligible for transfer
pursuant to, DTC’s Fast Automated Securities Transfer Program.  The Common Stock
is not, and has not at any time been, subject to any DTC





5

--------------------------------------------------------------------------------

 



“chill,” “freeze” or similar restriction with respect to any DTC services,
including the clearing of transactions in shares of Common Stock through DTC.

Section 3.4      Legal Bar.  The execution, delivery or performance of each of
the Transaction Agreements will not (a) conflict with or result in a violation
of the Certificate of Incorporation or Bylaws, (b) violate any Applicable Law,
(c) require any consent or authorization or filing with, or other act by or in
respect of, any Governmental Authority, except for such as have been obtained or
made and are in full force and effect or (d) violate or constitute a default
under or constitute an event creating rights of acceleration, termination or
cancellation under any mortgage, lease, contract, franchise, instrument or other
agreement to which the Company or any of its Subsidiaries is a party or by which
any of them is bound, other than any such violations that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 3.5     Government Approvals.  No Permit from, nor any filing,
declaration or registration with, any Governmental Authority or any other Person
is required in connection with the execution, delivery or performance by the
Company or any of its Subsidiaries of the Transaction Agreements or the
consummation of the Transactions.

Section 3.6      Private Sale.  The Company has not, either directly or through
any agent, offered any securities to or solicited any offers to acquire any
securities from, or otherwise approached, negotiated, or communicated in respect
of any securities with, any Person in such a manner as to require that the offer
or sale of the Warrants or Warrant Shares be registered pursuant to the
provisions of Section 5 of the Securities Act and the rules and regulations of
the Commission thereunder or the securities laws of any other
jurisdiction.  Neither the Company nor anyone acting on its behalf will take any
action prior to the Closing that would cause any such registration to be
required (including any offer, issuance or sale of any security of the Company
under circumstances that might require the integration of such security with the
Warrants or Warrant Shares under the Securities Act or the rules and regulations
of the Commission thereunder) that might subject the offering, issuance or sale
of the Warrants and Warrant Shares to the registration provisions of the
Securities Act.  Assuming the representations and warranties of the Investors
contained in Article V are true and correct, the issuance of the Warrants and
Warrant Shares is exempt from registration under the Securities Act.  The
Company has complied in all material respects with all Applicable Laws in all
issuances and purchases of its Capital Stock prior to the date hereof and has
not violated in any material respect any Applicable Law in making such issuances
and purchases of its Capital Stock prior to the date hereof.  Any notices
required to be filed under Applicable Laws prior to or subsequent to the Closing
shall be filed on a timely basis prior to the Closing or as so
required.  Neither the Company nor any Person authorized or employed by the
Company as agent, broker, dealer or otherwise in connection with the offering or
sale of the Warrant has offered the same or any such securities for sale to, or
solicited any offers to buy the same from, or otherwise approached or negotiated
with respect thereto with, any Person or Persons other than the Investors.

Section 3.7      Registration Rights.  Following the Closing, the Company and
its Subsidiaries will not have any obligations with respect to registration
rights, including piggyback





6

--------------------------------------------------------------------------------

 



rights, to any Person, except as set forth in the Amended and Restated
Investors’ Rights Agreement by and among the Company and the preferred
stockholders of the Company dated August 19, 2013, as amended.  The Company is
not, and never has been, a “shell company” (as defined in Rule 12b-2 under the
Exchange Act).  The Company is eligible to register the Warrant Shares for
resale by the holders thereof on a registration statement on Form S-3 under the
Securities Act.

Section 3.8      Securities Matters.

(a)  The Common Stock is registered pursuant to Section 12(b) of the Exchange
Act, and neither the Company nor any of its Subsidiaries has taken, or will
take, any action designed to terminate, or which to the knowledge of the Company
and its Subsidiaries is likely to have the effect of terminating, the
registration of the Common Stock under the Exchange Act, nor has the Company or
any of its Subsidiaries received any notification that the SEC is contemplating
terminating such registration.  Neither the Company nor any of its Subsidiaries
is in violation of any of the rules, regulations or requirements of the
Principal Market, and, to the knowledge of the Company and its Subsidiaries,
there are no facts or circumstances that would reasonably be expected to lead to
suspension or termination of trading of the Common Stock on the Principal
Market.  Since October 27, 2015, (i) the Common Stock has been listed or
designated for quotation, as applicable, on the Principal Market, (ii) trading
in the Common Stock has not been suspended or deregistered by the SEC or the
Principal Market, and (iii) neither the Company nor any of its Subsidiaries has
received any communication, written or oral, from the SEC or the Principal
Market regarding the suspension or termination of trading of the Common Stock on
the Principal Market.

(b)  The Company has filed all required reports, schedules, forms, statements
and other documents with the SEC pursuant to the Securities Act and the Exchange
Act (in each case including all financial statements and schedules and pro forma
financial information included therein, all exhibits thereto and all documents
incorporated by reference therein, the “SEC Documents”), within the time frames
prescribed by the SEC (including any available grace periods and extensions
authorized by the SEC) for the filing of such SEC Documents such that each
filing was timely filed with the SEC.  The Company filed and made publicly
available on the SEC’s Electronic Data Gathering, Analysis, and Retrieval system
(EDGAR) on or prior to the date this representation is made, true, correct and
complete copies of the SEC Documents.  As of their respective dates, each of the
SEC Documents complied in all material respects with the requirements of the
Securities Act and/or the Exchange Act (as applicable) applicable thereto.  None
of the SEC Documents, at the time they were filed with the SEC, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not
misleading.  Since the filing of the SEC Documents, no event has occurred that
would require an amendment or supplement to any of the SEC Documents and as to
which such an amendment or a supplement has not been filed and made publicly
available on EDGAR prior to the date this representation is made.  The Company
has not received any written comments from the SEC staff that have not been
resolved, to the knowledge of the Company, to the satisfaction of the SEC staff.





7

--------------------------------------------------------------------------------

 



(c)  It is understood and acknowledged by the Company that none of the Investors
has been asked to agree, nor has any Investor agreed, to desist from purchasing
or selling, long and/or short, Common Stock or other securities of the Company,
or “derivative” securities or securities based on Common Stock or other
securities issued by the Company or to hold any securities for any specified
term; and no Investor shall be deemed to have any affiliation with or control
over any arm’s length counterparty in any “derivative” transaction.  The Company
further understands and acknowledges that (i) one or more Investors may engage
in hedging and/or trading activities at various times during the period that the
Warrants and/or Warrant Shares are outstanding, and (ii) such hedging and/or
trading activities, if any, can reduce the value of the Common Stock held by the
existing holders of Common Stock of the Company, both at and after the time the
hedging and/or trading activities are being conducted.  The Company acknowledges
that any such hedging and/or trading activities do not constitute a breach of
any Loan Document or affect the rights of any Investor under any Loan
Document.  The Company acknowledges that the issuance of any Warrant Shares may
result in dilution of the outstanding shares of Common Stock, which dilution may
be substantial under certain market conditions.  The Company further
acknowledges that its obligations under the Loan Documents, including its
obligation to issue the Warrant Shares upon exercise of the Warrants, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company or any of its Subsidiaries may have against any of the
Investors and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.

Section 3.9      Representations Incorporated by Reference.  The provisions of,
and related definitions used in, Article III of the Credit Agreement are
incorporated herein by reference in their entirety, but with the definitions
used therein being construed in accordance with the remaining provisions of this
Section.

ARTICLE IV

COVENANTS OF THE COMPANY

Section 4.1      Indemnification.  The Company shall (i) indemnify, to the
maximum extent permitted by law, each Investor, Related Person of each Investor
and the Representatives of each of them, from and against all expenses, claims,
losses, damages and liabilities (or Proceedings in respect thereof), including
any of the foregoing incurred in settlement of any Proceeding, directly or
indirectly arising out of, relating to or based upon an Investor’s exercise of
its rights or performance of its obligations under any of the Transaction
Agreements, or the consummation of any of the Transactions; and (ii) reimburse
each such indemnified Person for all legal and other expenses incurred in
connection with investigating, preparing or defending any such claims, losses,
damages, liabilities or Proceedings.

Section 4.2      Further Assurances.  The Company will, at its expense, promptly
(a) cure any defects in the creation and issuance of the Warrants and Warrant
Shares, or in the execution and delivery of the Transaction Agreements, (b)
execute and deliver to each Investor, upon request, all such other and further
documents, agreements and instruments in compliance with or





8

--------------------------------------------------------------------------------

 



pursuant to its covenants and agreements herein, and (c) make any recordings,
file any notices, and obtain any Permits as may be necessary or appropriate in
connection therewith.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTORS

Each of the Investors severally represents and warrants to the Company, at and
as of the Closing that:

Section 5.1      Power and Authority.  Such Investor has all requisite power and
authority and, if not an individual Investor, has taken all required corporate
(or trust, limited liability company or partnership, as the case may be) and
other action necessary to permit it to execute and deliver the Transaction
Agreements, if applicable and all other documents or instruments required by the
Transaction Agreements, and to carry out the terms of the Transaction Agreements
and of all such other documents or instruments.  Each of the Transaction
Agreements has been duly executed and delivered by such Investor and (assuming
the due authorization, execution and delivery hereof and thereof by the other
signatories thereto) and is a valid and binding obligation of such Investor,
enforceable against such Investor in accordance with its terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

Section 5.2      Purchase for Investment.  Such Investor is acquiring the
Warrants and Warrant Shares for investment, for its own account and not with a
view to distribution thereof in violation of federal securities laws of the
United States, except for transfers permitted hereunder.  Such Investor
understands that the Warrants and Warrant Shares must be held indefinitely
unless registered under the Securities Act or an exemption from such
registration becomes available.  Such Investor understands that the Warrants it
is purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act only in certain limited circumstances.  Such Investor understands that
no public market presently exists for the Warrants, and there can be no
assurance that any such market will be created.

Section 5.3      Financial Matters.  Such Investor represents and warrants to
the Company that it understands that the acquisition of the Warrants involves
substantial risk and that its financial condition and investments are such that
it is in a financial position to hold the Warrants for an indefinite period of
time and to bear the economic risk of, and withstand a complete loss of, such
Warrants.  In addition, by virtue of its expertise, the advice available to it
and previous investment experience, such Investor has extensive knowledge and
experience in financial and business matters, investments, securities and
private placements and the capability to evaluate the merits and risks of the
transactions contemplated by this Agreement.  Such Investor represents that it
is an “accredited investor” as that term is defined in Regulation D promulgated
under the Securities Act.





9

--------------------------------------------------------------------------------

 



ARTICLE VI

THE CLOSING AND CLOSING CONDITIONS

Section 6.1      The Closing.  The purchase and sale of the Warrants shall take
place at the Closing to be held at the offices of Katten Muchin Rosenman LLP,
515 South Flower Street, Suite 1000, Los Angeles, California 90071.  The Closing
shall occur on May  8, 2018.

Section 6.2       Deliveries.  At the Closing, the Company will deliver to each
Investor a Warrant to purchase the number of shares of Common Stock set forth
opposite such Investor’s name in the appropriate column on Exhibit A or other
securities pursuant to the Warrant.

Section 6.3      Conditions.  The obligation of each Investor to purchase or
otherwise acquire the Warrants at the Closing shall be subject to satisfaction
of the following conditions at and as of the Closing:

(a) Legal Opinion.  There shall be made available to each of the Investors the
written opinion of Fenwick & West LLP, counsel for the Company, in form and
substance reasonably acceptable to the Investors.

(b) Certificate of Officer of the Company.  The Company shall have delivered to
the Investors a certificate of a duly authorized officer, dated the Closing
Date, to the effect that (i) the representations and warranties of the Company
contained in Article III are true and correct in all material respects at and as
of the Closing Date as if made at and as of the Closing Date (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date); provided that, if a
representation or warranty is qualified as to materiality, for purposes of this
clause (b), the applicable materiality qualifier set forth therein shall be
disregarded with respect to such representation or warranty), and (ii) each of
the conditions in this Section 6.3 has been satisfied.

(c) No Actions or Proceedings.  No Proceeding by or before any Governmental
Authority shall have been asserted, instituted or threatened by any party to
restrain, prohibit or invalidate the transactions contemplated by the
Transaction Agreements.

(d) Supporting Documents.  On or prior to the Closing Date, the Investors and
their counsel shall have received copies of the following supporting documents,
in form and substance satisfactory to the Investors and their counsel:

(i)         copies of the Certificate of Incorporation, and all amendments
thereto, certified as of a recent date by the Secretary of State;

(ii)       a certificate of the Secretary of State dated as of a recent date as
to the due incorporation and good standing of the Company and listing all
documents of the Company on file with the Secretary of State;

(iii)      a certificate of the Secretary or an Assistant Secretary of





10

--------------------------------------------------------------------------------

 



the Company, dated the Closing Date and certifying:  (1) that attached thereto
is a true and complete copy of the Bylaws as in effect on the date of such
certification; (2) that attached thereto is a true and complete copy of the
Certificate of Incorporation as in effect on the date of such certification; and
(3) that attached thereto is a true and complete copy of resolutions adopted by
the Board authorizing the execution, delivery and performance of the Transaction
Agreements, the issuance, sale, and delivery of the Warrants, and that all such
resolutions are still in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated by this Agreement; and

(iv)       such additional supporting documents and other information with
respect to the operations and affairs of the Company as the Investors or their
counsel may reasonably request.

(e) Credit Agreement.  The Company shall have satisfied all conditions precedent
to closing set forth in Section 4.01 of the Credit Agreement and the Credit
Agreement shall have been entered into on terms and conditions reasonably
satisfactory to the Lenders.

ARTICLE VII

MISCELLANEOUS

Section 7.1      Expenses.

(a) The Company shall pay all reasonable out-of-pocket costs and expenses,
including reasonable attorneys’ fees and fees, costs and expenses of
accountants, advisors and consultants, incurred by the Investors and their
counsel in connection with (i) the investigation of the Company and the
negotiation, preparation and administration of the Transaction Agreements, (ii)
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated thereby shall be consummated), or
(iii) any dispute or Proceeding in respect to the enforcement of the Investors’
rights under or related to any of the Transaction Agreements in which the
Investors are the prevailing party.

(b) The provisions of this Section 7.1 shall remain operative and in full force
and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Investors.  All amounts due under this
Section 7.1 shall be payable on written demand therefor.

Section 7.2      Severability.  In the event any one or more of the provisions
contained in this Agreement be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal





11

--------------------------------------------------------------------------------

 



or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 7.3      Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered in the manner set forth in the
Warrants.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date 5 Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 7.3 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 7.3.  As agreed
to among the Company and the Investors from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

Section 7.4      Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  Any amendment or waiver effected in accordance with this
Section 7.4 shall be binding on all parties hereto and each of their respective
successors and assigns.

Section 7.5     Survival of Agreement.  All covenants, agreements,
representations and warranties made by the Company herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement shall be considered to have been relied upon by the
Investors and shall survive the execution and delivery of this Agreement and the
Closing, regardless of any investigation made by the Investors or on their
behalf.

Section 7.6     Cumulative Remedies.  The rights and remedies provided in this
Agreement are cumulative and are not exclusive of, and are in addition to and
not in substitution for, any other rights or remedies available at law, in
equity or otherwise.

Section 7.7     Enforcement of Agreement.  Each party hereby acknowledges that
the rights of each party to consummate the transactions contemplated hereby are
special, unique and of extraordinary character and that, in the event that any
party violates or fails or refuses to perform any covenant or agreement made by
it herein, the non-breaching party could (i) be without an adequate remedy at
law and (ii) suffer irreparable damage.  In the event that any party violates or
fails or refuses to perform any covenant or agreement made by such party herein,
the





12

--------------------------------------------------------------------------------

 



non-breaching party or parties may, subject to the terms hereof and in addition
to any remedy at law for damages or other relief to which such party may be
entitled, seek to institute and prosecute an action in any court of competent
jurisdiction to enforce specific performance of such covenant or agreement or
seek any other injunctive or equitable relief, without posting any bond or other
undertaking.

Section 7.8      Entire Agreement.  The Transaction Agreements and the Credit
Agreement and all agreements and instruments contemplated thereby constitute the
sole and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and therein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

Section 7.9     Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than of the State of New York.

Section 7.10    Submission to Jurisdiction; Consents to Service of Process.

(a) Any Proceeding arising out of or based upon this Agreement or the
transactions contemplated hereby shall be instituted in the federal courts of
the United States of America or the courts of the State of New York in each case
located in New York City, Borough of Manhattan, and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such suit, action or
proceeding. The parties irrevocably and unconditionally waive any objection to
the laying of venue of any Proceeding in such courts and irrevocably waive and
agree not to plead or claim in any such court that any Proceeding brought in any
such court has been brought in an inconvenient forum.

(b) Each party irrevocably consents to service of process in the manner provided
for notices in Section 7.3.  Nothing in this Agreement will affect the right of
any party to serve process in any other manner permitted by law.

Section 7.11   Waiver of Jury Trial.  Each party acknowledges and agrees that
any controversy that may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any Proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

Section 7.12    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall be
deemed to be one and the same agreement. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.





13

--------------------------------------------------------------------------------

 



Section 7.13    Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

Section 7.14    Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and permitted assigns of such party; and all covenants,
promises and agreements by or on behalf of the parties hereto that are contained
in this Agreement shall bind and inure to the benefit of their respective
successors and assigns.  Other than in the case of any Reorganization or
Fundamental Change (in each case, as defined in the Warrants), the Company shall
not assign or delegate any of its rights or duties hereunder without the prior
written consent of the Investors, and any attempted assignment without such
consent shall be null and void; provided that no assignment or delegation of the
Company’s rights or duties hereunder shall relieve the Company from any of its
obligations hereunder without the prior written consent of the Investors.

Section 7.15     No Strict Construction.  This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

Section 7.16    Replacement of Warrant on Loss.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of a Warrant and upon delivery of an indemnity reasonably
satisfactory to it (it being understood that a written indemnification agreement
or affidavit of loss of an Investor shall be a sufficient indemnity) and, in
case of mutilation, upon surrender of such Warrant for cancellation to the
Company, the Company at its own expense shall execute and deliver to the
Investor, in lieu hereof, a new Warrant of like tenor and exercisable for an
equivalent number of Warrant Shares as the Warrant so lost, stolen, mutilated or
destroyed; provided, that, in the case of mutilation, no indemnity shall be
required if a Warrant in identifiable form is surrendered to the Company for
cancellation.

Section 7.17    No Third-party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other Person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 7.18   Interpretation.  Any provision of this Agreement that refers to
the words “include,” “includes” or “including” shall be deemed to be followed by
the words “without limitation.”  All references to this Agreement or any other
agreement include, whether or not expressly referenced, the exhibits, annexes,
and schedules attached hereto or thereto, and such exhibits, annexes and
schedules shall be construed with, and as an integral part of, this Agreement or
such other agreement to the same extent as if they were set forth verbatim
herein or therein.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The word “or” when
used in this Agreement is not exclusive. The definitions contained in this
Agreement are applicable to the singular as well as the plural forms





14

--------------------------------------------------------------------------------

 



of such terms.  Unless otherwise expressly indicated, any agreement, instrument,
law or statute defined or referred to herein or in any agreement or instrument
that is referred to herein means such agreement, instrument, or statute as from
time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes and references to all attachments
thereto and instruments incorporated therein.  References to a Person are also
to its permitted successors and assigns.  All references to “dollars” or “$” in
this Agreement shall mean United States Dollars.  All accounting terms used and
not defined herein have the respective meanings given to them under GAAP.  The
words “asset” and “property” shall be construed as having the same meaning and
effect and to refer to any and all assets, real and personal, tangible and
intangible. The parties hereto have participated jointly in the negotiation and
drafting of this Agreement and the other agreements and documents contemplated
herein.  In the event that any claim is made by any Person relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied by virtue of the fact that this Agreement
was prepared by or at the request of a particular Person or its counsel.

[Remainder of page intentionally blank]

 

 



15

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

 

COMPANY:

 

 

 

ADESTO TECHNOLOGIES CORPORATION

 

 

 

 

 

By:

   /s/ Ron Shelton

 

 

Name: Ron Shelton

 

 

Title: Chief Financial Officer

 

 

 

 

 

INVESTORS:

 

 

 

SPECIAL VALUE CONTINUATION PARTNERS, LP

 

TCP DIRECT LENDING FUND VIII-A, LLC

 

TCP DIRECT LENDING FUND VIII-N, LLC

 

TCP DIRECT LENDING FUND VIII-S, LLC

 

 

 

By:

TENNENBAUM CAPITAL PARTNERS, LLC

 

Its:

Investment Manager

 

 

 

 

 

By:

   /s/ Howard Levkowitz

 

 

Name: Howard Levkowitz

 

 

Title: Managing Partner

 

 

 

TCP DLF VIII ICAV,

 

an umbrella type Irish collective asset management vehicle acting solely for and
on behalf of its sub-fund

 

TCP Direct Lending Fund VIII-U (Ireland)

 

 

 

By:

TENNENBAUM CAPITAL PARTNERS, LLC

 

Its:

Investment Manager acting as attorney-in-fact

 

 

 

 

 

 

 

By:

   /s/ Howard Levkowitz

 

 

Name: Howard Levkowitz

 

 

Title: Managing Partner





 

--------------------------------------------------------------------------------

 



 

 

 

 

TCP DLF VIII ICAV,

 

an umbrella type Irish collective asset management vehicle acting solely for and
on behalf of its sub-fund

 

TCP Direct Lending Fund VIII-L (Ireland)

 

 

 

By:

SVOF/MM, LLC

 

Its:

Sub-Advisor acting as attorney-in-fact

 

 

 

 

 

By:

   /s/ Howard Levkowitz

 

 

Name: Howard Levkowitz

 

 

Title: Managing Partner

 

 

 

TCP DIRECT LENDING FUND VIII-T, LLC

 

 

 

By:

SVOF/MM, LLC

 

Its:

Sub-Advisor

 

 

 

 

 

By:

   /s/ Howard Levkowitz

 

 

Name: Howard Levkowitz

 

 

Title: Managing Partner

 

 

 

TCP DLF VIII 2018 CLO, LLC

 

 

 

By:

Series I of SVOF/MM, LLC

 

Its:

Collateral Manager

 

 

 

 

 

 

 

By:

   /s/ Howard Levkowitz

 

 

Name:Howard Levkowitz

 

 

Title: Managing Partner

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT A

INVESTORS

 

 

 

 

Warrant

 

Investor

Shares

 

Special Value Continuation Partners, LP


436,320

 

TCP Direct Lending Fund VIII-A, LLC


53,950

 

TCP Direct Lending Fund VIII-N, LLC


42,992

 

TCP Direct Lending Fund VIII-U (Ireland)


103,566

 

TCP Direct Lending Fund VIII-L (Ireland)


82,401

 

TCP Direct Lending Fund VIII-S, LLC


21,496

 

TCP Direct Lending Fund VIII-T, LLC


42,990

 

TCP DLF VIII 2018 CLO, LLC


66,285

 

Total


850,000

 

 

 



 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

FORM OF WARRANT

See attached.





2

--------------------------------------------------------------------------------

 



WARRANT

ADESTO TECHNOLOGIES CORPORATION

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF APPLICABLE STATES.  THESE SECURITIES MAY NOT BE
TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXCEPTION THEREFROM.  INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.  THE ISSUER OF THESE SECURITIES MAY
REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER
TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE ACT
AND ANY APPLICABLE STATE SECURITIES LAWS.

Warrant Certificate No.: []

Original Issue Date: May 8, 2018

FOR VALUE RECEIVED, Adesto Technologies Corporation, a Delaware corporation (the
“Company”), hereby certifies that [Warrantholder], a [], or its registered
assigns (the “Holder”), is entitled to purchase from the Company []  duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
at a purchase price per share initially of $8.62 (subject to adjustment as
provided herein, the “Exercise Price”), all subject to the terms, conditions and
adjustments set forth below in this Warrant.

This Warrant has been issued pursuant to the terms of the Warrant Purchase
Agreement, dated as of April [], 2018 (the “Purchase Agreement”), among the
Company and the investors listed on Exhibit A thereto.

1.         Definitions. As used in this Warrant, the following terms have the
respective meanings set forth below:

“Aggregate Exercise Price” means, on any Exercise Date, an amount equal to the
product of (a) the number of Warrant Shares in respect of which this Warrant is
then being exercised pursuant to Section 3 hereof, multiplied by (b) the
Exercise Price in effect as of the Exercise Date.





3

--------------------------------------------------------------------------------

 



“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York, New York or Los Angeles, California are authorized or required by
law to close.

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company, and any capital stock into which such Common Stock shall have been
converted, exchanged or reclassified following the date hereof.

“Common Stock Equivalents” means any securities of the Company or any subsidiary
which would entitle the holder thereof to acquire at any time Common Stock,
including any debt, preferred stock, right, option, warrant, unit, or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock.

“Company” has the meaning set forth in the preamble.

“Convertible Securities” means warrants, rights, options, evidence of
indebtedness, shares of stock or other securities that are convertible into or
exercisable or exchangeable for, with or without payment of additional
consideration, shares of Common Stock or other Convertible Securities, either
immediately or upon the arrival of a specified date or the happening of a
specified event.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Issuances” means any issuance or sale by the Company after the
Original Issue Date of: (a) shares of Common Stock issued upon the exercise of
this Warrant; (b) shares of Common Stock (as such number of shares is equitably
adjusted for subsequent stock splits, stock combinations, stock dividends and
recapitalizations) issued directly, or upon the exercise of options to
directors, officers, employees, consultants or other advisors of the Company in
each case (i) in connection with their service as directors of the Company,
their employment by the Company or their retention as consultants or advisors by
the Company, and (ii) pursuant to the terms of the Company’s 2015 Equity
Incentive Plan or any other equity incentive plan of the Company in effect from
time to time that is approved by a committee comprised solely of independent
directors or stockholders of the Company; (c) shares of Common Stock issued as
full or partial consideration in connection with a strategic merger (including a
reverse merger), acquisition, consolidation or purchase of substantially all of
the securities or assets of a corporation or other entity; (d) shares of Common
Stock issued in connection with strategic license agreements and other
partnering arrangements so long as such issuances are not primarily for the
purpose of raising capital; (e) shares of Common Stock issued as payment for
investment banking services provided to the Company; or (f) other securities
issued by the Company in exchange for or to modify the terms of the Warrant.

“Exercise Date” means, for any given exercise of this Warrant, the date on which
the conditions to such exercise set forth in Section 3 shall have been satisfied
at or prior to 5:00 p.m., Los Angeles time.





4

--------------------------------------------------------------------------------

 



“Exercise Agreement” means an Exercise Agreement in the form attached hereto as
Exhibit A.

“Exercise Period” means the period from the Original Issue Date through and
including the earlier of (i) 5:00 p.m., Los Angeles time, on the sixth (6th)
anniversary of the Original Issue Date or, if such day is not a Business Day, on
the next preceding Business Day and (ii) the consummation of a Fundamental
Change.

“Exercise Price” has the meaning set forth in the preamble.

“Fair Market Value” means, as of any date: (a) the volume weighted average sale
price of the Common Stock for such day on the principal United States securities
exchange or trading market on which the Common Stock is then listed or traded,
as reported by, or based upon data reported by, Bloomberg Financial Markets or
an equivalent, reliable reporting service mutually acceptable to and hereafter
designated by the Holder and the Company (“Bloomberg”); (b) if there is no
volume weighted average price or data as set forth in clause (a), the last sale
price of the Common Stock for such day as reported by Bloomberg, (c) there have
been no sales of the Common Stock on any such exchange on any such day, the
average of the highest bid and lowest asked prices for the Common Stock on all
such exchanges at the end of such day; (d) if on any such day the Common Stock
is not listed on a domestic securities exchange, the closing sales price of the
Common Stock as quoted on NASDAQ, the OTC Bulletin Board or similar quotation
system or association for such day; or (d) if there have been no sales of the
Common Stock on NASDAQ, the OTC Bulletin Board or similar quotation system or
association on such day, the average of the highest bid and lowest asked prices
for the Common Stock quoted on NASDAQ, the OTC Bulletin Board or similar
quotation system or association at the end of such day; in each case, averaged
over twenty (20) consecutive Business Days ending on the Business Day
immediately prior to the day as of which “Fair Market Value” is being
determined; provided, that if the Common Stock is listed on any domestic
securities exchange, the term “Business Day” as used in this sentence means
Business Days on which such exchange is open for trading. If at any time the
Common Stock is not listed on any domestic securities exchange or quoted on
NASDAQ, the OTC Bulletin Board or similar quotation system or association, the
“Fair Market Value” of the Common Stock shall be the fair market value per share
as determined jointly in good faith by the Board and the Holder; provided,
 however, that if the Board and the Holder are unable to reach agreement within
a reasonable period of time, the Fair Market Value shall be determined in good
faith by an independent investment banking or valuation firm selected jointly by
the Board and the Holder or, if that selection cannot be made within ten days,
by an independent investment banking or valuation firm selected by the American
Arbitration Association in accordance with its rules.

“Fundamental Change” means an event or transaction or series of related events
or transactions (i) as a result of which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Act, but excluding any of
such person or its Subsidiaries, and any such person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such Plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the





5

--------------------------------------------------------------------------------

 



Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all Common Stock and Convertible Securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 50% of the Common Stock and Convertible Securities of
the Company entitled to vote for members of the Company’s Board on a
fully-diluted basis (and taking into account all such Common Stock and
Convertible Securities that such person or group has the right to acquire
pursuant to any option right); or (ii) that results in the sale, lease,
transfer, conveyance or other disposition (including by way of irrevocable,
exclusive license arrangements) of all or substantially all of the assets of the
Company and its subsidiaries, taken as a whole.

“Holder” has the meaning set forth in the preamble.

“Original Issue Date” means the date on which the Warrant was issued by the
Company pursuant to the Purchase Agreement.

“NASDAQ” means The NASDAQ Stock Market LLC.

“OTC Bulletin Board” means the Financial Industry Regulatory Authority OTC
Bulletin Board electronic inter-quotation system.

“Purchase Agreement” has the meaning set forth in the preamble.

“Reorganization” means any (i) capital reorganization of the Company, (ii)
reclassification of the stock of the Company (other than a change in par value
or from par value to no par value or from no par value to par value or as a
result of a stock dividend or subdivision, split-up or combination of shares),
(iii) consolidation or merger of the Company with or into another Person, (iv)
sale of all or substantially all of the Company’s assets to another Person or
(v) other similar transaction (other than any such transaction covered by
Section 4(d)), in each case which entitles the holders of Common Stock to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock; provided, however, that
a Fundamental Change shall not constitute a Reorganization.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Trading Day” means any day on which the Common Stock is traded for any period
on NASDAQ, or on the principal United States securities exchange or trading
market on which the Common Stock is then being traded; provided, however, that
during any period in which the Common Stock is not listed or quoted on NASDAQ,
or any other United States securities exchange or trading market, the term
“Trading Day” shall mean any Business Day.

“Variable Rate Transaction” means a transaction in which the Company (i) issues
or sells any debt or equity securities that are convertible into, exchangeable
or exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price,





6

--------------------------------------------------------------------------------

 



exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including an equity line of
credit or an at-the-market offering, whereby the Company may issue securities at
a future determined price.

“Warrant” means this Warrant and all warrants issued upon division or
combination of, or in substitution for, this Warrant.

“Warrant Shares” means the shares of Common Stock or other capital stock of the
Company then purchasable upon exercise of this Warrant.

All capitalized terms not defined herein shall have the meaning set forth in the
Purchase Agreement unless otherwise indicated.

2.         Term of Warrant.  The Holder of this Warrant may exercise this
Warrant for all or any part of the Warrant Shares on any day during the Exercise
Period. Subject to Section 3(h) below, this Warrant shall expire and be of no
further force and effect upon the expiration of the Exercise Period.

3.         Exercise of Warrant.

(a)        Exercise Procedure. During the Exercise Period, this Warrant may be
exercised by the Holder for all or from time to time any part of the unexercised
Warrant Shares, upon:

(i)         delivery (which may be made by facsimile, electronic mail or any
other method of delivering notice permitted hereunder) of a completed and
executed Exercise Agreement; and

(ii)       if applicable, payment to the Company of the Aggregate Exercise Price
in accordance with Section 3(b).

(b)        Payment of the Aggregate Exercise Price. Payment of the Aggregate
Exercise Price may be made, at the option of the Holder as expressed in the
Exercise Agreement, by any of the following methods:

(i)         delivery to the Company of a certified or official bank check
payable to the order of the Company or by wire transfer of immediately available
funds to an account designated in writing by the Company;





7

--------------------------------------------------------------------------------

 



(ii)       instructing the Company to withhold a number of Warrant Shares then
issuable upon exercise of this Warrant with an aggregate Fair Market Value as of
the Exercise Date equal to such Aggregate Exercise Price (or the applicable
portion thereof);

(iii)      surrendering to the Company Warrant Shares previously acquired by the
Holder or reducing indebtedness of the Company outstanding under the Credit
Agreement having a value as of the Exercise Date equal to the Aggregate Exercise
Price (or the applicable portion thereof), which value in the case of
indebtedness of the Company outstanding under the Credit Agreement shall be the
then outstanding principal amount thereof plus accrued and unpaid interest, and
in the case of shares of Common Stock shall be the Fair Market Value thereof; or

(iv)       any combination of the foregoing.

In the event of any withholding of Warrant Shares or surrender of other equity
securities pursuant to clause (ii), (iii) or (iv) above where the number of
shares whose value is equal to the Aggregate Exercise Price is not a whole
number, the number of shares withheld by or surrendered to the Company shall be
rounded up to the nearest whole share and the Company shall make a cash payment
to the Holder (by delivery of a certified or official bank check or by wire
transfer of immediately available funds) based on the incremental fraction of a
share being so withheld by or surrendered to the Company in an amount equal to
the product of (x) such incremental fraction of a share being so withheld or
surrendered multiplied by (y) the value thereof as of the Exercise Date
determined in accordance with clause (iii) above.

(c)        Delivery of Stock Certificates. As promptly as practicable, and in
any event within the lesser of (i) two (2) Trading Days and (ii) the number of
Trading Days constituting the Standard Settlement Period (as defined below)
after receipt by the Company of the Exercise Agreement, surrender of this
Warrant and payment of the Aggregate Exercise Price (in accordance with Section
3(a) and Section 3(b) hereof) (the “Delivery Period”), the Company shall either
(x) execute (or cause to be executed) and deliver (or cause to be delivered) to
the Holder a certificate or certificates representing the Warrant Shares
issuable upon such exercise or (y) in lieu of delivery of physical stock
certificates cause its transfer agent to electronically transmit the Common
Stock or other securities issuable upon exercise to the Holder by crediting the
account of the Holder’s prime broker with DTC through its Deposit/Withdrawal at
Custodian (DWAC) system, in either case together with cash in lieu of any
fraction of a share, as provided in Section 3(d) hereof. The stock certificate
or certificates so delivered shall be in such denomination or denominations as
the exercising Holder shall reasonably request in the Exercise Agreement and
registered in the name of the Holder or such other Person’s name as shall be
designated in the Exercise Agreement. This Warrant shall be deemed to have been
exercised and such certificate or certificates of Warrant Shares shall be deemed
to have been issued, and the Holder or any other Person so designated to be
named therein shall be deemed to have become a holder of record of such Warrant
Shares for all purposes, as of the Exercise Date.  “Standard Settlement Period”
means the standard settlement period for equity trades effected by U.S.
broker-dealers, expressed in a number of Trading Days, as in effect on the
applicable date.





8

--------------------------------------------------------------------------------

 



(d)        Fractional Shares. No fractional shares may be issued upon any
exercise of this Warrant.  If upon any exercise of this Warrant a fraction of a
share results, the Company will pay to the Holder the cash value of any such
fractional share, calculated on the basis of the Fair Market Value of such share
on the Exercise Date.

(e)        Delivery of New Warrant. Unless the purchase rights represented by
this Warrant shall have expired or shall have been fully exercised, at the time
of delivery of the certificate or certificates representing the Warrant Shares
being issued hereunder, the Holder may request that the Company deliver to the
Holder a new Warrant evidencing the rights of the Holder to purchase the
unexpired and unexercised Warrant Shares called for by this Warrant; provided
that the Company may condition delivery of such new Warrant upon physical
surrender of this Warrant to the Company.  Unless otherwise agreed upon by the
Holder, such new Warrant shall in all other respects be identical to this
Warrant.

(f)        Taxes. The Company shall pay all applicable stamp taxes, if any
attributable to the initial issuance or delivery of Warrant Shares upon exercise
of this Warrant; provided, that the Company shall not be required to pay any tax
or governmental charge that may be imposed with respect to any transfer involved
in the issuance or delivery of the Warrant Shares to any Person other than the
Holder.

(g)        Conditional Exercise. Notwithstanding any other provision hereof, if
an exercise of any portion of this Warrant is required to be made in connection
with a sale of the Company (pursuant to a merger, sale of stock, or otherwise),
or any other transaction involving the Company, such exercise may at the
election of the Holder be conditioned upon the consummation of such transaction
or event, in which case such exercise shall not be deemed to be effective until
immediately prior to the consummation of such event.

(h)        Reservation of Shares. During the Exercise Period, the Company shall
at all times reserve and keep available out of its authorized but unissued
Common Stock or other securities constituting Warrant Shares, solely for the
purpose of issuance upon the exercise of this Warrant, the maximum number of
Warrant Shares issuable upon the exercise of this Warrant. The Company shall not
increase the par value of any Warrant Shares receivable upon the exercise of
this Warrant above the Exercise Price then in effect, and shall take all such
actions as may be necessary or appropriate so that the Company may validly and
legally issue fully paid and nonassessable shares of Common Stock upon the
exercise of this Warrant.

(i)         Exercise Prior to Expiration.  Notwithstanding any other provision
of this Warrant and to the extent this Warrant is not previously exercised as to
all Warrant Shares subject hereto, if the Fair Market Value of Warrant Shares is
greater than the Exercise Price then in effect, this Warrant shall be deemed
automatically exercised by the method set forth in Section 3(b)(ii) above
immediately before the earlier to occur of (i) its expiration and (ii)
consummation of a Fundamental Change.  To the extent this Warrant or any portion
thereof is deemed automatically exercised pursuant to this Section 3(i), the
Company shall promptly notify the Holder of (x) the number of Warrant Shares the
Holder is to receive and (y) any amount of





9

--------------------------------------------------------------------------------

 



cash in lieu of any fraction of a share, the Holder is to receive, each by
reason of such automatic exercise and the Company shall otherwise comply with
the provisions of this Section 3.

(j)         Tax Treatment.  If the Holder elects (or is automatically deemed to
elect pursuant to Section 3(i)) the method of exercise set forth in Section
3(b)(ii), the “exchange” of the Warrants is intended to qualify as a
recapitalization within the meaning of Section 368(a)(1)(E) of the U.S. Internal
Revenue Code of 1986, as amended, and to the extent permitted by applicable law,
the parties hereto shall report consistently therewith for all tax purposes.

(k)        Removal of Restrictive Legends. This Warrant and the certificates (or
electronic book entries, if applicable) evidencing the Warrant Shares shall not
be required to contain or be subject to (and the Holder shall be entitled to
removal of) any legend restricting the transfer thereof (including the legend
set forth above) and shall not be subject to any stop-transfer instructions,
upon any of the following conditions (collectively, the “Unrestricted
Conditions”):

(i)         following any sale of this Warrant or any shares of Warrant Shares
issued or delivered to the Holder in compliance with Rule 144;

(ii)       if, in the opinion of the Company’s legal counsel, this Warrant or
any such shares of Warrant Shares are eligible for sale free of any restrictions
under clause (b)(1) of Rule 144;

(iii)      at any time on or after the date hereof that the Holder certifies (x)
that it is not an “affiliate” of the Company (as such term is used under Rule
144 pursuant to the Securities Act) and (y) that the Holder’s holding period for
purposes of Rule 144 and subsection (d)(3)(iii) thereof with respect to such
Warrant and/or Warrant Shares is at least six (6) months; or

(iv)      if, in the opinion of the Company’s legal counsel, such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC).

The Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent at such time as any of the Unrestricted Conditions have been met,
if required by the Company’s transfer agent to effect the issuance of this
Warrant or the Warrant Shares, as applicable, without a restrictive legend or
removal of the legend hereunder at such time as any of the Unrestricted
Conditions have been met, to the extent required or requested as set forth in
the immediately following two sentences.  If any of the Unrestricted Conditions
is met at the time of issuance of this Warrant or the Warrant Shares, then such
Warrant or Warrant Shares, as applicable, shall be issued free of all legends
and stop-transfer instructions.  The Company agrees that at such time as any of
the Unrestricted Conditions is met or such legend is otherwise no longer
required under this Section 3(k), it will, no later than two (2) Trading Days
following the delivery by the Holder to the Company or the Company’s transfer
agent of this Warrant and a certificate representing Warrant Shares issued with
a restrictive legend, deliver or cause to be delivered to the Holder





10

--------------------------------------------------------------------------------

 



this Warrant and/or a certificate (or electronic transfer) representing such
shares that is free from all restrictive and other legends (or similar
notations).

(l)         Buy-In. In addition to any other rights or remedies available to the
Holder hereunder or otherwise at law or in equity, if the Company fails to cause
its transfer agent to deliver to the Holder a certificate or certificates, or
electronic shares through DWAC, representing the Warrant Shares pursuant to an
exercise of this Warrant on or before the last day of the Delivery Period, and
if after such date the Holder is required by its broker to purchase (in an open
market transaction or otherwise) or the Holder or the Holder’s brokerage firm
otherwise purchases shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Warrant Shares that the Holder was entitled to receive upon
such exercise (a “Buy-In”), then the Company shall (i) pay in cash to the Holder
the amount by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased exceeds (y) the
amount obtained by multiplying (A) the number of Warrant Shares that the Company
was required to deliver to the Holder in connection with the exercise on or
before the last day of such Delivery Period, by (B) the price at which the sell
order giving rise to such purchase obligation was executed, and (ii) at the
option of the Holder, either reinstate the portion of this Warrant and
equivalent number of Warrant Shares for which such exercise was not honored (and
refund the Exercise Price therefor, to the extent paid by the Holder, and/or
reinstate the principal amount of any indebtedness used to satisfy the
applicable Exercise Price), in which case such exercise shall be deemed
rescinded, or deliver to the Holder the number of shares of Common Stock that
would have been issued had the Company timely complied with its exercise and
delivery obligations hereunder. The Holder shall provide the Company written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Company. Nothing herein shall limit the Holder’s right to pursue any
other remedies available to it hereunder, at law or in equity including a decree
of specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of this Warrant as required pursuant to the terms hereof.

4.         Adjustment to Exercise Price and Number of Warrant Shares. The
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall be subject to adjustment from time to time as provided in this
Section 4.

(a)        Subsequent Equity Sales.  Except in the case of an Excluded Issuance,
if the Company or any subsidiary thereof, as applicable, at any time while this
Warrant is outstanding (except within ninety (90) days after the Original Issue
Date), shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition) any Common Stock or Common Stock
Equivalents, at an effective price per share less than the Exercise Price then
in effect (such lower price, the “Base Share Price” and such issuances
collectively, a “Dilutive Issuance”) (it being understood and agreed that if the
holder of the Common Stock or Common Stock Equivalents so issued shall at any
time, whether by operation of purchase price adjustments,





11

--------------------------------------------------------------------------------

 



reset provisions, floating conversion, exercise or exchange prices or otherwise,
or due to warrants, options or rights per share which are issued in connection
with such issuance, be entitled to receive shares of Common Stock at an
effective price per share that is less than the Exercise Price, such issuance
shall be deemed to have occurred for less than the Exercise Price on such date
of the Dilutive Issuance at such effective price), then simultaneously with the
consummation of each Dilutive Issuance the Exercise Price shall be reduced and
only reduced to equal the product of (i) the Exercise Price and (ii) a fraction,
the numerator of which is the number of shares of Common Stock issued and
outstanding immediately prior to the Dilutive Issuance (on a fully-diluted
basis) plus the number of shares of Common Stock which the offering price for
such Dilutive Issuance would purchase at the then Exercise Price, and the
denominator of which is the sum of the number of shares of Common Stock issued
and outstanding immediately prior to the Dilutive Issuance (on a fully-diluted
basis) plus the number of shares of Common Stock so issued or issuable in
connection with the Dilutive Issuance. Such adjustment shall be made whenever
such Common Stock or Common Stock Equivalents are issued.  Notwithstanding the
foregoing, no adjustments shall be made, paid or issued under this Section 4(a)
in respect of an Exempt Issuance.  The Company shall notify the Holder, in
writing, no later than the Trading Day following the issuance or deemed issuance
of any Common Stock or Common Stock Equivalents subject to this Section 4(a),
indicating therein the applicable issuance price, or applicable reset price,
exchange price, conversion price and other pricing terms (such notice, the
“Dilutive Issuance Notice”).  For purposes of clarification, whether or not the
Company provides a Dilutive Issuance Notice pursuant to this Section 4(a), upon
the occurrence of any Dilutive Issuance, the Holder is entitled to receive a
number of Warrant Shares based upon the Base Share Price regardless of whether
the Holder accurately refers to the Base Share Price in the Notice of Exercise.
If the Company enters into a Variable Rate Transaction, the Company shall be
deemed to have issued Common Stock or Common Stock Equivalents at the lowest
possible conversion or exercise price at which such securities may be converted
or exercised.

(b)        Calculation of Base Share Price for Units. For purposes of Section
4(a), if any Common Stock Equivalent is issued in connection with the issuance
or sale or deemed issuance or sale of any other securities of the Company (as
determined by the Holder, the “Primary Security” and such Common Stock
Equivalent, the “Secondary Securities” and together with the Primary Security,
each a “Unit”), together comprising one integrated transaction, the aggregate
consideration per share of Common Stock with respect to such Primary Security
(which shall be the Base Share Price for purposes of Section 4(a)) shall be
deemed to be the lowest of (x) the purchase price of such Unit, (y) if such
Primary Security is a Common Stock Equivalent, the lowest price per share for
which one share of Common Stock is at any time issuable upon the exercise or
conversion of the Primary Security and (z) the lowest VWAP of the Common Stock
on any Trading Day during the four Trading Day period immediately following the
public announcement of the applicable Dilutive Issuance (for the avoidance of
doubt, if such public announcement is released prior to the opening of the
Principal Market on a Trading Day, such Trading Day shall be the first Trading
Day in such four Trading Day period).





12

--------------------------------------------------------------------------------

 



(c)        Adjustment Upon Dividend, Subdivision or Combination of Common Stock.
If the Company shall, at any time or from time to time after the Original Issue
Date, (i) pay a dividend or make any other distribution upon the Common Stock or
any other capital stock of the Company payable in shares of Common Stock or
Convertible Securities, or (ii) subdivide (by any stock split, recapitalization
or otherwise) its outstanding shares of Common Stock into a greater number of
shares, (x) the Exercise Price in effect immediately prior to any such dividend,
distribution or subdivision shall be proportionately reduced and (y) the number
of Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased. If the Company at any time combines (by combination,
reverse stock split or otherwise) its outstanding shares of Common Stock into a
smaller number of shares, (x) the Exercise Price in effect immediately prior to
such combination shall be proportionately increased and (y) the number of
Warrant Shares issuable upon exercise of this Warrant shall be proportionately
decreased. Any adjustment under this Section 4(c) shall become effective at the
close of business on the date the dividend, subdivision or combination becomes
effective.

(d)        Adjustment Upon Reorganization, Reclassification, Consolidation or
Merger. Except as provided in Section 3 above in connection with a Fundamental
Change, in the event of any Reorganization, (A) each Warrant shall remain
outstanding and shall thereafter, in lieu of or in addition to (as the case may
be) the number of Warrant Shares then exercisable under this Warrant, be
exercisable for the kind and number of shares of stock or other securities or
assets of the Company or of the successor Person resulting from such transaction
to which the Holder would have been entitled upon such Reorganization if the
Holder had exercised this Warrant in full immediately prior to the time of such
Reorganization and acquired the applicable number of Warrant Shares then
issuable hereunder as a result of such exercise (without taking into account any
limitations or restrictions on the exercisability of this Warrant); and (B) the
successor Person (if other than the Company) resulting from such Reorganization
shall execute and deliver to Holder a supplement hereto acknowledging such
Person’s obligations under this Warrant; and in each case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or assets
received upon exercise of this Warrant after the consummation of such
Reorganization, with appropriate adjustments made with respect to the Holder’s
rights under this Warrant to insure that the provisions of this Section 4 shall
thereafter be applicable, as nearly as possible, to this Warrant in relation to
any shares of stock, securities or assets thereafter acquirable upon exercise of
this Warrant. The provisions of this Section 4(d) shall similarly apply to
successive Reorganizations.  Notwithstanding anything to the contrary contained
herein, the Holder shall have the right to elect prior to the consummation of
any Reorganization, to give effect to the exercise rights contained in Section 3
instead of giving effect to the provisions contained in this Section 4(d) with
respect to this Warrant.

(e)        Certain Events. If any event of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including the granting of stock appreciation rights, phantom stock rights or
other rights with equity features) occurs, then the Board shall make an
appropriate adjustment in the Exercise Price so as to protect the rights of the
Holder in a manner consistent with the provisions of this Section 4;  provided,
that no such





13

--------------------------------------------------------------------------------

 



adjustment pursuant to this Section 4(e) shall increase the Exercise Price as
otherwise determined pursuant to this Section 4.

(f)        No Change Necessary.  The form of this Warrant need not be changed
because of any adjustment to the Exercise Price or in the number of shares of
Warrant Shares issuable upon its exercise.

(g)        Notice of Fundamental Changes and Adjustments.  The Company shall
give the Holder at least ten days prior written notice (in reasonable detail) of
any Reorganization or Fundamental Change.  In addition, the Company shall
promptly give written notice of each adjustment or readjustment of the Exercise
Price or the number of shares of Warrant Shares or other securities issuable
upon exercise of this Warrant, whether in connection with a Reorganization, a
Fundamental Change or otherwise. Each such notice shall describe the
Reorganization or Fundamental Change or the adjustment or readjustment (as
applicable) in reasonable detail and show in reasonable detail the projected
consequences of the Reorganization or Fundamental Change on the Warrant Shares
or the facts on which the adjustment or readjustment is based.

(h)        Notice of Dividends and Distributions. In the event that the Company
shall take a record of the holders of its Common Stock (or other capital stock
or securities at the time issuable upon exercise of the Warrant) for the purpose
of entitling or enabling them to receive any dividend or other distribution, to
vote at a meeting (or by written consent), to receive any right to subscribe for
or purchase any shares of capital stock of any class or any other securities, or
to receive any other security, then, and in each such case, the Company shall
send or cause to be sent to the Holder at least ten days prior to the applicable
record date or the applicable expected effective date, as the case may be, for
the event, a written notice specifying, as the case may be, the record date for
such dividend, distribution, meeting or consent or other right or action, and a
description of such dividend, distribution or other right or action to be taken
at such meeting or by written consent.

5.         Purchase Rights. In addition to any adjustments pursuant to Section 4
above, if at any time the Company grants, issues or sells any shares of Common
Stock or Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of Common Stock as
of immediately prior to such grant, issuance or sale (the “Purchase Rights”),
then the Company shall provide the Holder the right to acquire, upon the terms
applicable to such Purchase Rights, the aggregate Purchase Rights that the
Holder would have acquired if the Holder had held the number of Warrant Shares
acquirable upon complete exercise of this Warrant immediately before the date on
which a record is taken for the grant, issuance or sale of such Purchase Rights,
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights.





14

--------------------------------------------------------------------------------

 



6.         Transfer of Warrant.

(a)        Neither this Warrant nor any Warrant Shares may be transferred or
assigned in whole or in part (i) without compliance with applicable federal and
state securities laws by the transferor and the transferee (including the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, and to the extent reasonably requested by the
Company in order to comply with applicable federal and state securities laws),
(ii) in connection with any margin account or other loan or financing
arrangement secured by this Warrant or the Warrant Shares, or any other option
agreement, put or call, guarantee of loans, guarantee of profits or division of
losses or profits, contract, arrangement or understanding with any Person with
respect to any securities of the Company or any Subsidiary of the Company.
Notwithstanding the foregoing, without the prior written consent of the Company,
the Holder shall not transfer or assign this Warrant, in whole or in part, to
any Person or any Affiliate of any Person set forth on Exhibit B hereto.

(b)        Subject to the provisions of Section 6(a) above, the Holder may
transfer all or part of this Warrant or the Warrant Shares by giving the Company
a written notice of the portion of the Warrant or the shares of Warrant Shares
being transferred, such notice setting forth the name, address and taxpayer
identification number of the transferee, and surrendering this Warrant or the
stock certificates or book-entry entitlements representing shares of Warrant
Shares, as applicable, to the Company for reissuance to the transferee(s) (and
to the Holder for any remaining portion of the Warrant or shares of Warrant
Shares, if applicable). Upon such compliance, surrender and delivery, the
Company shall execute and deliver a new Warrant or Warrants in the name of the
transferee(s) and in the denominations specified in such written notice, and
shall issue to the transferor a new Warrant evidencing the portion of this
Warrant, if any, not so transferred and this Warrant shall promptly be
cancelled.

7.         Holder Not Deemed a Stockholder. Except as otherwise specifically
provided herein, prior to the issuance to the Holder of the Warrant Shares upon
the due exercise of this Warrant, the Holder shall not be entitled to vote or
receive dividends or be deemed the holder of Warrant Shares for any purpose.  In
the absence of affirmative action by the Holder to purchase Warrant Shares by
exercise of this Warrant, nothing contained in this Warrant shall be construed
as imposing any liabilities on the Holder to purchase any securities (upon
exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company. Notwithstanding this Section 7, the Company shall provide the Holder
with copies of the same notices and other information given to the stockholders
of the Company generally, contemporaneously with the giving thereof to the
stockholders.

8.         Replacement on Loss; Division and Combination.

(a)        Replacement of Warrant on Loss. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and upon delivery of an indemnity reasonably satisfactory to it (it
being understood that a written





15

--------------------------------------------------------------------------------

 



indemnification agreement or affidavit of loss of the Holder shall be a
sufficient indemnity) and, in case of mutilation, upon surrender of such Warrant
for cancellation to the Company, the Company at its own expense shall execute
and deliver to the Holder, in lieu hereof, a new Warrant of like tenor and
exercisable for an equivalent number of Warrant Shares as the Warrant so lost,
stolen, mutilated or destroyed; provided, that, in the case of mutilation, no
indemnity shall be required if this Warrant in identifiable form is surrendered
to the Company for cancellation.

(b)        Division and Combination of Warrant. Subject to restrictions on
transfer, including as set forth in Section 6, this Warrant may be divided or,
following any such division of this Warrant, subsequently combined with other
Warrants, upon the surrender of this Warrant or Warrants to the Company at its
then principal executive offices, together with a written notice specifying the
names and denominations in which new Warrants are to be issued, signed by the
respective Holders or their agents or attorneys. The Company shall at its own
expense execute and deliver a new Warrant or Warrants in exchange for the
Warrant or Warrants so surrendered in accordance with such notice. Such new
Warrant or Warrants shall be of like tenor to the surrendered Warrant or
Warrants and shall be exercisable in the aggregate for an equivalent number of
Warrant Shares as the Warrant or Warrants so surrendered in accordance with such
notice.

9.         No Impairment. The Company shall not, by amendment of its certificate
of incorporation or bylaws, or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but shall at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by the Holder in
order to protect the exercise rights of the Holder against impairment,
consistent with the tenor and purpose of this Warrant.

10.       Representations, Warranties and Covenants of the Company.  The Company
hereby represents, covenants and agrees:

(a)        This Warrant is, and any Warrant issued in substitution for or
replacement of this Warrant shall be, upon issuance, duly authorized and validly
issued.

(b)        All Warrant Shares issuable pursuant to the terms hereof shall be,
and the Company shall take all such actions as may be necessary or appropriate
in order that such Warrant Shares are, upon issuance, validly issued, fully paid
and non-assessable, issued without violation of any preemptive or similar
rights, and free and clear of all taxes, liens and charges.

(c)        The Company shall, at its own expense, take all such actions as may
be necessary or appropriate to ensure that (A) all Warrant Shares are issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which Warrant Shares may
be listed at the time of such exercise (except for





16

--------------------------------------------------------------------------------

 



official notice of issuance which shall be immediately delivered by the Company
upon each such issuance), and (B) the Warrant Shares, immediately upon their
issuance upon the exercise of the Warrants, will be listed on each securities
exchange, if any, on which the Common Stock or other securities constituting
Warrant Shares is then listed.

(d)        This Warrant (i) is not inconsistent with the Company’s certificate
of incorporation or bylaws, (ii) does not violate any law or governmental rule,
regulation or order, other than any such violations that would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect
(iii) does not and will not violate or constitute a default under, any agreement
or other instrument to which the Company is a party or by which it is bound,
other than any of the foregoing that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, and (iv)
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles.

(e)        Upon delivery by the Company of any notice in accordance with the
terms of this Warrant or any Loan Document, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its securities, the Company
shall indicate to the Holder contemporaneously with delivery of such notice that
the Company believes that such notice contains material, nonpublic information
relating to the Company, and such indication shall provide the Holder the means
to refuse to receive such notice or communication, and, in the absence of any
such indication, subject to applicable federal and state securities laws, the
Holder shall not have any duty of trust or confidence with respect to, or duty
not to trade on the basis of, any information regarding the Company or its
securities that is so provided.

(f)        The Company shall timely file (or obtain extensions in respect
thereof and file within the applicable grace period) the reports required to be
filed by it under the Securities Act and the Exchange Act (including the reports
under Sections 13 and 15(d) of the Exchange Act referred to in clause (c) of
Rule 144) and the rules and regulations adopted by the SEC thereunder.  As long
as the Holder owns any Warrant Shares, if the Company is not required to file
such reports, it will, upon the request of the Holder, prepare and furnish to
the Holder and make publically available in accordance with Rule 144 such
information as is required for the Holder to sell Warrant Shares under Rule
144.  So long as the Warrant Shares are not registered under an effective
registration statement, the Company will take such further action as the Holder
may reasonably request and is within the Company’s control, all to the extent
required from time to time to enable the Holder to sell Warrant Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 or any similar rule or regulation hereafter adopted by the
SEC.





17

--------------------------------------------------------------------------------

 



11.       Participation Right.

(a)        To the extent permitted by applicable federal and state securities
laws, the Holder shall have the right to purchase its pro rata portion, based on
the number of shares of Common Stock issuable upon the exercise in full of this
Warrant relative to the number of shares of Common Stock issued and outstanding
immediately prior to such issuance or sale (on a fully-diluted basis) (the
Holder’s “Pro Rata Portion”), of any Common Stock or Common Stock Equivalents
(“New Securities”) that the Company may issue or sell to any party within ninety
(90) days after the Original Issue Date; provided, that the provisions of this
Section 11 shall not apply to any Excluded Issuance or any other issuances where
such right to the Holder’s Pro Rata Portion of any New Securities would not be
permitted by applicable federal or state securities laws.  The Company shall
give written notice to the Holder (an “Issuance Notice”) of any proposed
issuance (an “Offering”) within 3 business days prior to effecting the
Offering  Holder agrees to come Over The Wall prior to delivery of an Issuance
Notice and will be restricted from trading any shares of Company common stock
until the Offering is announced or cancelled.  The Issuance Notice shall set
forth the material terms and conditions of the proposed issuance or sale,
including (a) the approximate number of shares proposed to be issued; (b) the
proposed issuance date,; (c) the proposed purchase price per share of the New
Securities and all other material terms of the offer or sale; and (d) if the
consideration to be paid by any prospective purchaser includes non-cash
consideration, the fair market value thereof.

(b)        The Holder shall, for a period of three (3) Business Days and ending
at 4:30 p.m. Eastern Time on the third Business Day (unless extended by Company)
following the receipt of an Issuance Notice (the “Participation Exercise
Period”), have the right to elect to purchase all or any portion of its Pro Rata
Portion of such New Securities on the same terms and conditions, including the
purchase price, set forth in the Issuance Notice by delivering a written notice
to the Company (a “Participation Acceptance Notice”) specifying the number of
New Securities it desires to purchase, up to its Pro Rata Portion.

(c)        The closing of any purchase of New Securities by the Holder shall be
consummated concurrently with the consummation of the issuance or sale described
in the Issuance Notice.  Each party to the purchase and sale of New Securities
shall take all actions (including entering into additional agreements) as may be
reasonably necessary to consummate the purchase and sale.

12.       Representations and Warranties of the Holder; Legend.

(a)        Representations and Warranties. The Holder hereby represents and
warrants to the Company as follows:

(i)         The Holder is a sophisticated investor having such knowledge and
experience in business and investment matters that the Holder is capable of
protecting the Holder’s own interests in connection with the acquisition,
exercise or disposition of this Warrant.





18

--------------------------------------------------------------------------------

 



(ii)       The Holder is an “accredited investor” within the meaning of
Regulation D promulgated under the Securities Act.

(iii)      The Holder is aware that this Warrant and the shares of Warrant
Shares are being, or will be, issued to the Holder in reliance upon the Holder’s
representations in this Section 12 and that such securities are restricted
securities that cannot be publicly sold except in certain prescribed situations.

(iv)      The Holder is aware of the provisions of Rule 144 promulgated under
the Securities Act and of the conditions under which sales may be made
thereunder.

(v)       The Holder, by acceptance hereof, acknowledges this Warrant and the
Warrant Shares are being acquired solely for the Holder’s own account and not as
a nominee for any other party, and for investment, and that the Holder will not
offer, sell or otherwise dispose of this Warrant and any shares of the Warrant
Shares except under circumstances that will not result in a violation of the
Securities Act or any state securities laws.

(b)        Legends, etc.  This Warrant and the Warrant Shares shall be imprinted
with a legend in substantially the following form:

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR LAW OR
PURSUANT TO RULE 144 AND ANY STATE EXEMPTION FROM REGISTRATION OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE CORPORATION AND ITS COUNSEL THAT SUCH
REGISTRATION IS NOT REQUIRED.

13.       Warrant Register. The Company shall keep and properly maintain at its
principal executive offices books for the registration of the Warrant and any
transfers thereof. The Company may deem and treat the Person in whose name the
Warrant is registered on such register as the Holder thereof for all purposes,
and the Company shall not be affected by any notice to the contrary, except any
assignment, division, combination or other transfer of the Warrant effected in
accordance with the provisions of this Warrant, or as required by any applicable
law or regulation or regulatory or similar authority..

14.       Miscellaneous.

(a)        Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if





19

--------------------------------------------------------------------------------

 



sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient; or (d)
on the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective parties at the addresses indicated below (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 14(a)).

 

 

 

 

 

 

If to the Company:

Adesto Technologies Corporation

3600 Peterson Way

Santa Clara, CA 95054

Attention: Chief Financial Officer

Email: ron.shelton@adestotech.com

with a copy (which shall not constitute notice) to:

Fenwick & West LLP

801 California Street

Mountain View, CA 94041

Attention: Mark A. Leahy

Fax No.: (650) 938-5200

Email: mleahy@fenwick.com

If to the Holder:

c/o Tennenbaum Capital Partners, LLC

2951 28th Street, Suite 1000

Santa Monica, CA 90405

Attention: Asher Finci

Fax No.: (310) 889-4950

Email: asher.finci@tennenbaumcapital.com

with a copy (which shall not constitute notice) to:

Katten Muchin Rosenman LLP
515 South Flower Street, Suite 1000

Los Angeles, CA 90071

Attention: Glen K. Lim

Fax No.: (213) 443-9001

Email: glen.lim@kattenlaw.com

 

(b)        Expenses.  The Company shall pay all out-of-pocket costs and
expenses, including reasonable attorneys’ fees and fees, costs and expenses of
accountants, advisors and consultants, incurred by the Holder and its counsel in
connection with (i) any amendments, modifications or waivers of the provisions
hereof, or (ii) any dispute or Proceeding in respect to the enforcement of the
Holder’s rights under this Warrant or the Purchase Agreement in which the Holder
is the prevailing party.

(c)        Cumulative Remedies. Except to the extent expressly provided in
Section 7 to the contrary, the rights and remedies provided in this Warrant are
cumulative and are not





20

--------------------------------------------------------------------------------

 



exclusive of, and are in addition to and not in substitution for, any other
rights or remedies available at law, in equity or otherwise.

(d)        Equitable Relief. Each of the Company and the Holder acknowledges
that the rights of each party to consummate the transactions contemplated hereby
are special, unique and of extraordinary character and that, in the event that
any party violates or fails or refuses to perform any covenant or agreement made
by it herein, the non-breaching party could (i) be without an adequate remedy at
law and (ii) suffer irreparable damage.  In the event that any party violates or
fails or refuses to perform any covenant or agreement made by such party herein,
the non-breaching party or parties may, subject to the terms hereof and in
addition to any remedy at law for damages or other relief to which such party
may be entitled, seek to institute and prosecute an action in any court of
competent jurisdiction to enforce specific performance of such covenant or
agreement or seek any other injunctive or equitable relief, without posting any
bond or other undertaking.

(e)        Entire Agreement. The Transaction Agreements and the Credit Agreement
and all agreements and instruments contemplated thereby constitute the sole and
entire agreement of the parties to this Warrant with respect to the subject
matter contained herein and therein, and supersedes all prior and
contemporaneous understandings and agreements, both written and oral, with
respect to such subject matter.

(f)        Successor and Assigns. Whenever in this Warrant any of the parties
hereto is referred to, such reference shall be deemed to include the permitted
successors and permitted assigns of such party; and all covenants, promises and
agreements by or on behalf of the parties hereto that are contained in this
Warrant shall bind and inure to the benefit of their respective successors and
assigns.  Such permitted successors or permitted assigns of the Holder shall be
deemed to be a Holder for all purposes hereunder.  Other than in the case of any
Reorganization or Fundamental Change, the Company shall not assign or delegate
any of its rights or duties hereunder without the prior written consent of the
Holder, and any attempted assignment without such consent shall be null and
void; provided that no assignment or delegation of the Company’s rights or
duties hereunder shall relieve the Company from any of its obligations hereunder
without the prior written consent of the Holder.

(g)       Headings. The headings in this Warrant are for reference only and
shall not affect the interpretation of this Warrant.

(h)       Amendment and Modification; Waiver. This Warrant may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
No waiver by the Company or the Holder of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any rights, remedy, power or privilege arising from this Warrant
shall operate or be construed as a waiver thereof; nor shall any single





21

--------------------------------------------------------------------------------

 



or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. Any amendment or waiver effected in accordance with
this Section 14(h) shall be binding on all parties hereto and each of their
respective successors and assigns.

(i)         Survival.  The representations, warranties, covenants and conditions
of the respective parties contained herein or made pursuant to this Warrant
shall survive the execution and delivery of this Warrant.

(j)         Severability. In the event any one or more of the provisions
contained in this Warrant be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

(k)        Governing Law. This Warrant and any Proceeding arising out of or
based upon this Warrant shall be governed by and construed in accordance with
the internal laws of the State of New York without giving effect to any choice
or conflict of law provision or rule (whether of the State of New York or any
other jurisdiction) that would cause the application of laws of any jurisdiction
other than those of the State of New York.

(l)         Submission to Jurisdiction.  Any Proceeding arising out of or based
upon this Warrant or the transactions contemplated hereby may be instituted in
the federal courts of the United States of America or the courts of the State of
New York in each case located in New York City and each party irrevocably
submits to the exclusive jurisdiction of such courts in any such Proceeding.
Service of process, summons, notice or other document by certified or registered
mail to such party's address set forth herein shall be effective service of
process for any Proceeding brought in any such court. The parties irrevocably
and unconditionally waive any objection to the laying of venue of any suit,
action or any Proceeding in such courts and irrevocably waive and agree not to
plead or claim in any such court that any such suit, action or Proceeding
brought in any such court has been brought in an inconvenient forum.  Each party
irrevocably consents to service of process in the manner provided for notices in
Section 14(a). Nothing herein will affect the right of any party to serve
process in any other manner permitted by law.

(m)       Waiver of Jury Trial.  Each party acknowledges and agrees that any
controversy that may arise under this Warrant is likely to involve complicated
and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any Proceeding arising out of or relating to this Warrant or the transactions
contemplated hereby.





22

--------------------------------------------------------------------------------

 



(n)        Counterparts. This Warrant may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same agreement. A signed copy of this Warrant delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Warrant.

(o)        Further Assurances.  Each of the parties hereto shall execute and
deliver such additional documents, instruments, conveyances and assurances, and
take such further actions as may be reasonably requested by the other party to
carry out the provisions hereof and give effect to the transactions contemplated
by this Agreement.

(p)        No Third-party Beneficiaries.  This Agreement is for the sole benefit
of the parties hereto and their successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other Person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

(q)        Interpretation.  Any provision of this Agreement that refers to the
words “include,” “includes” or “including” shall be deemed to be followed by the
words “without limitation.”  References to numbered or letter articles,
sections, subsections, paragraphs, Exhibits refer to articles, sections,
subsections, paragraphs, or Exhibits, respectively, of this Agreement unless
expressly stated otherwise.  All references to this Agreement or any other
agreement include, whether or not expressly referenced, the exhibits, annexes,
and schedules attached hereto or thereto, and such exhibits, annexes and
schedules shall be construed with, and as an integral part of, this Agreement or
such other agreement to the same extent as if they were set forth verbatim
herein or therein.  The words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  The word “or” when
used in this Agreement is not exclusive.  The definitions contained in this
Agreement are applicable to the singular as well as the plural forms of such
terms and to the masculine as well as to the feminine and neuter genders of such
term.  Unless otherwise expressly indicated, any agreement, instrument, law or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument, or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein.  References to a Person are also to its
permitted successors and assigns.  All accounting terms used and not defined
herein have the respective meanings given to them under GAAP. The words “asset”
and “property” shall be construed as having the same meaning and effect and to
refer to any and all assets, real and personal, tangible and intangible. The
parties hereto have participated jointly in the negotiation and drafting of this
Agreement and the other agreements and documents contemplated herein.  In the
event that any claim is made by any Person relating to any conflict, omission or
ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Person or its counsel.





23

--------------------------------------------------------------------------------

 



[SIGNATURE PAGE FOLLOWS]

 

 



24

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has duly executed this Warrant on the Original
Issue Date.

 

 

 

ADESTO TECHNOLOGIES CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and agreed,

 

[WARRANTHOLDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 



[Signature Page to Warrant]

--------------------------------------------------------------------------------

 



EXHIBIT A

EXERCISE AGREEMENT

 

To:      Adesto Technologies Corporation

The undersigned Holder hereby elects to purchase _______ shares of the Warrant
Shares of Adesto Technologies Corporation (the “Company”), pursuant to the terms
of the Warrant dated May 8, 2018 (the “Warrant”) between the Company and the
Holder, a copy of which is attached hereto, and herewith makes payment of
[____________ Dollars ($___________)] therefore by the following method.

(Check all that apply):

Picture 1 [iots20180630ex102f1cff8001.jpg]         (check if applicable)  The
undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                                      Dollars ($                )] for
[(            )] shares of Warrant Stock using the method described in Section
3(b)(i).

Picture 2 [iots20180630ex102f1cff8001.jpg]         (check if applicable)  The
undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                                      Dollars ($                )] for
[(            )] shares of Warrant Stock using the method described in Section
3(b)(ii) and authorizes the Company to withhold [(            )] shares of
Warrant Stock in connection herewith.

Picture 3 [iots20180630ex102f1cff8001.jpg]         [(check if applicable)  The
undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                                      Dollars ($                )] for
[(            )] shares of Warrant Stock using the method described in Section
3(b)(iii) by surrendering of [(            )] shares of Warrant Stock in
connection herewith.]

Picture 4 [iots20180630ex102f1cff8001.jpg]         (check if applicable)  The
undersigned hereby elects to make payment of the Aggregate Exercise Price of
[                                      Dollars ($                )] for
[(            )] shares of Warrant Stock using the method described in Section
3(b)(iv) and tenders the Aggregate Exercise Price as follows
____________________________________________.

Unless otherwise defined herein, capitalized terms have the meanings provided in
the Warrant.

 

 

 

 

HOLDER:

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

 

 

 





 

--------------------------------------------------------------------------------

 



EXHIBIT B

 

Raging Capital

180

Viex

Vertex

Dialectic

Pudhong Science

Becker Drapkin

JDS1

Park City

Foundry Capital

Hudson Bay

Engage capital

Voce

Cannel Capital

Iroquois Capital

Nierenberg

Potomac

Steel Partners

Wolverine

Wynnefield

AJS Capital

Ancora Advisors

Lone Star Value Management

Northern Right Capital

Fondren Management

 

Following written notice thereof from the Company to the Holder, any other
Person that has filed a Schedule 13D with respect to the Company or has disposed
of all shares under a Schedule 13D within six (6) months of the proposed
transfer date, including, any other Person that has taken steps known to the
Company to register such Person’s intent to engage in activist activity
regarding the Company.

 

 

--------------------------------------------------------------------------------